Citation Nr: 0022181	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  98-20 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  He died in November 1997; the appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating action of the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.

2.  The veteran was not in actual receipt of a 100 percent 
disability rating for the statutory period of time, nor has 
it been shown that the veteran would have been in receipt of 
a 100 percent disability rating but for CUE in a final RO or 
Board decision.  In addition, the veteran was not 
"hypothetically" entitled to a 100 percent disability 
rating for the required period of time.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for entitlement to DIC benefits under the 
provision of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1999); 
38 C.F.R. § 3.22 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Background

The death certificate reveals that the veteran died in 
November 1997 as the result of leukemia, due to or as a 
consequence of cardiomyopathy and chronic obstructive airways 
disease.  At the time of his death, the veteran was service-
connected for blindness in one eye with light perception, and 
for blindness of the other eye with no light perception, 
rated as 100 percent disabling from August 24, 1989.  Service 
connection was also in effect for residuals of well healed 
left arm gun shot wound scars, Muscle Group V, rated as 10 
percent disabling; and for multiple, well healed, small, 
superficial gun show wound scars of the forehead, face, neck, 
chest and legs, rated as noncompensably disabling. 

Service medical records are silent for any findings or 
complaints pertaining to leukemia, a heart condition or lung 
disability.  A December 1945 Certificate of Disability for 
Discharge limited its findings to the veteran's bilateral eye 
injuries . 

In a January 1946 rating decision, service connection was 
granted and a 100 percent rating assigned for residuals of a 
penetrating gun shot wound which entered each cornea; for 
traumatic bilateral cataracts; traumatic bilateral 
chorioretinitis; and for gun shot wound residuals of the 
face, neck, chest, arms and legs, effective from December 13, 
1945.  By a February 1947 rating action, the rating for the 
veteran's bilateral eye disability was reduced to 60 percent, 
effective from November 14, 1946.  By that same decision, 
separate ratings were assigned for gun shot wound scars of 
the left arm, Muscle Group V (10 percent); and gun shot wound 
scars of the forehead, face, neck, chest and both legs 
(assigned a noncompensable rating), effective from November 
14, 1946.

Those ratings remained unchanged until October 1989 when the 
RO considered recently submitted private treatment records 
and assigned a 100 percent schedular rating for the veteran's 
service-connected eye disabilities, effective from August 24, 
1989.

The appellant submitted an Application for Dependency and 
Indemnity Compensation in December 1997.  In statements in 
support of her claim, she argued that although the veteran's 
service-connected disability was not the primary cause of his 
death, it was a contributing factor.  She maintains that the 
veteran suffered post traumatic stress as a result of his 
service-connected injuries and that condition, in turn, 
resulted in cardiomyopathy.  The appellant further maintains 
that the veteran suffered severe anxiety which led to 
hypertension and contributed to the deterioration of his 
health.  In addition to her contentions regarding the 
veteran's health, the appellant also argues that VA 
examinations conducted prior to 1989 were inadequate and thus 
the veteran should have been awarded a 100 percent rating at 
"a much earlier date."  In support of that argument, the 
appellant notes that the veteran was awarded Social Security 
disability benefits in October 1979.

Correspondence received from the Social Security 
Administration (SSA) confirms that the veteran was awarded 
Social Security Disability Insurance Benefits effective 
October 1979, based on a Date of Disability Onset of May 1, 
1979.  Upon his attaining age 65 in October 1986, the 
disability benefits were converted to Retirement Insurance 
Benefits.  As the veteran's disability information was no 
longer necessary to establish his entitlement to retirement 
benefits, those records were subsequently destroyed.

Analysis

I.  Entitlement to service connection for the cause of the 
veteran's death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  
Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  

The preliminary question before the Board, however, is 
whether the appellant has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  If she has not, her claim 
must be denied, and no further development may be taken.  Id.  
In this respect, the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court) has held that a 
well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
cases where the determinative issue is one involving medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

In order for a claim of entitlement to service connection the 
cause of a veteran's death to be well grounded there must be 
competent evidence of a nexus between service and the disease 
or injury responsible for the cause of death.  See generally, 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed.Cir. 
1997).  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
not subject to weighing for probative value, unless the 
assertions made are inherently incredible or beyond the 
competence of the person making them.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  In other words, determinations regarding 
the probative value of such evidence are reserved for the 
analysis of the claim on the full merits-not for the 
preliminary determination of whether the claim is well 
grounded.  Id.

In the present case, there is no competent evidence linking 
the cause of the veteran's death to either his military 
service or to a service-connected disorder.  The only 
evidence pertaining to a possible relationship to service are 
the appellant's own statements.  Statements by the appellant 
are not, however, sufficient to establish a plausible claim 
because as a lay person untrained in the field of medicine 
she is not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board must find 
that the evidence presently of record is not sufficient to 
well ground the claim.  As the appellant has not presented a 
well-grounded claim, service connection for the cause of the 
veteran's death is denied. 

In making this determination, the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death does not meet the threshold 
of being well grounded, a weighing of the merits of the claim 
is not warranted and the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.

Under the provisions of 38 U.S.C.A. § 1318, the surviving 
spouse of a veteran is entitled to DIC benefits "in the same 
manner as if the veteran's death was service connected," if 
the veteran "was in receipt of or entitled to 
receive...compensation at the time of death for a service-
connected disability that...was continuously rated totally 
disabling for a period of 10 years or more preceding death."  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994). 

The Court recently clarified the case law surrounding the 
"entitled to receive" claims and held that a survivor of a 
deceased veteran is eligible for DIC under 38 U.S.C.A. 
§ 1318(b)(1) if (1) the veteran was in actual receipt of a 
100 percent disability rating for the statutory period of 
time, (2) the veteran would have been in receipt of a 100 
percent disability rating but for clear and unmistakable 
error (CUE) in a final RO or Board decision, or (3) if under 
specific and limited exceptions the veteran was 
"hypothetically" entitled to a 100 percent disability 
rating for the required period of time.  Marso v. West, 113 
Vet. App. 260 (1999).  

In the present case, the veteran was not in actual receipt of 
a 100 percent rating for the statutory period of time; the 
rating was in effect for slightly more than eight years.  

With regard to whether the veteran would have been in receipt 
of a 100 percent disability rating but for CUE in a final RO 
or Board decision, no argument has been raised that there was 
a denial of a total disability rating which involved CUE.  
The Board notes that the appellant's statements regarding the 
adequacy of VA examinations undertaken during the period 
after the veteran's initial 100 percent rating was reduced to 
60 percent and prior to the assignment of a 100 percent 
rating does not raise a valid CUE claim.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  Simply put, the appellant 
has not alleged that either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  The Board further notes that although 
the degree of specificity necessary to raise a CUE theory has 
not been set forth by the Court, the appellant has not 
identified to the Board or the RO the decision sought to be 
attacked collaterally under the CUE theory.  That much is 
required.  Cole v. West, 13 Vet. App. 268 (1999).  Finally, 
simply disagreeing with how the evidence was weighed is never 
CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  Hence, the 
appellant has not shown that the veteran would have been in 
receipt of a 100 percent rating but for CUE in a final RO 
decision.  

Hypothetical entitlement exists under option (3) of the Marso 
decision if 38 C.F.R. § 19.196 applies.  Carpenter v. West, 
11 Vet. App. 140 (1998).  This exception, however, is not 
applicable in this case because 38 C.F.R. § 19.196 was 
eliminated when 38 C.F.R. § 20.1106 became effective on March 
4, 1992.  Id.  Here, the appellant filed her claim in 
December 1997, and hence, as a matter of law the new 
regulation must be applied.  Marso.  

Hypothetical entitlement would also exist if there was no 
final decision regarding the veteran's level of disability 
which would affect a survivor's claim for benefits under 
38 U.S.C.A. § 1318(b)(1).  Wingo v. West, 11 Vet. App. 307 
(1998); Marso.  In the present case, the October 1989 rating 
decision which granted a 100 percent schedular rating and 
assigned an effective date therefor, would affect the 
appellant's claim under 38 U.S.C.A. § 1318(b)(1).  Thus, 
hypothetical entitlement is not warranted. 

As the veteran did not establish a right to receive total 
service-connected disability compensation from VA for the 10 
year statutory period; as it has not been shown that he would 
have established such a right if not for CUE by VA; and as 
the limited exceptions pertaining to hypothetical entitlement 
are not applicable, entitlement to DIC under 38 U.S.C.A. § 
1318 is denied.

In reaching this decision the Board notes that a final 
regulation was recently published which established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right in not for CUE by VA.  65 Fed. Reg. 
3388-92 (2000) (to be codified at 38 C.F.R. § 3.22 (2000)).  
The effective date of that regulation is January 21, 2000.  
As the appellant does not meet the liberalized interpretation 
of 38 C.F.R. § 3.22 provided for in Wingo, she cannot meet 
the stricter standard set forth in 38 C.F.R. § 3.22 (2000).  
Thus, the Board finds that a remand for the RO to consider 
the application of the newer version of 38 C.F.R. § 3.22 is 
not necessary and the appellant is not prejudiced by the 
Board's determination.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Finally, in reaching this decision the Board considered the 
application of the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against any entitlement 
to compensation under 38 U.S.C.A. § 1318 the doctrine is not 
applicable.  38 U.S.C.A. § 5107.


ORDER

As a well-grounded claim having not been presented, service 
connection for the cause of the veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991) is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

